Citation Nr: 0907135	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  05-16 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. White, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1965 to December 
1972, and from April 1976 to April 1978.  In addition, the 
record reflects an unverified period of service in the Navy 
Reserve from January 1976 to April 1976.  See November 2000 
Formal Claim.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Fargo, 
North Dakota.

The perfection of an appeal requires a timely filed written 
notice of disagreement, and, after the furnishing of a 
statement of the case, a timely filed substantive appeal.  
38 C.F.R. § 20.200.  With regard to the issue currently on 
appeal, the Board notes that the Veteran submitted a July 
2004 notice of disagreement in response to the above-
mentioned May 2004 rating decision.  Subsequently, the 
Veteran submitted a substantive appeal in August 2004.  This 
substantive appeal was submitted after a July 2004 informal 
conference with the Decision Review Officer (DRO), but prior 
to the issuance of the March 2005 statement of the case, 
which was issued on March 11, 2005.  However, the Veteran 
also submitted a second substantive appeal with regard to the 
instant issue on May 20, 2005.  Although this substantive 
appeal was not filed within 60 days of the March 2005 
statement of the case, it is deemed to have been received 
within one year of notice of the May 2004 rating decision 
which was issued on May 20, 2004.  See 38 C.F.R. § 20.305(a) 
(stating that when no postmark is of record, a substantive 
appeal is deemed received five days prior to the date of 
actual receipt by VA).  Therefore, the Board finds that a 
timely appeal has been perfected with regard to the issue of 
whether new and material evidence has been received to reopen 
the Veteran's claim of entitlement to service connection for 
diabetes mellitus.

In addition, the Board notes historically that the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Haas v. Nicholson, 20 Vet. App. 257 (2006), that 
reversed a decision of the Board which denied service 
connection for disabilities claimed as a result of exposure 
to herbicides.  VA appealed the Court's decision in Haas to 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  On September 21, 2006, the Secretary of 
Veterans Affairs imposed a stay at the Board on the 
adjudication of claims affected by the Haas litigation, in 
order to avoid burdens on the adjudication system, delays in 
the adjudication of other claims, and unnecessary expenditure 
of resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal.  Cases affected by the Haas litigation were those 
involving a claim for presumptive service connection based on 
exposure to Agent Orange, in which the only evidence of 
exposure was the receipt of the Vietnam Service Medal or 
service on a vessel in the waters off the shore of Vietnam.  
This case was deemed subject to the stay, because the Veteran 
received the Vietnam Service Medal and had service on a 
vessel off the shore of Vietnam, but did not allege that he 
was ever physically present within the land borders of 
Vietnam, to include inland waterways, during service.

In May 2008, the Federal Circuit decided that VA reasonably 
interpreted 38 U.S.C.A. § 1116(a)(1)(A) and 38 C.F.R. § 
3.307(a)(6)(iii) as requiring the physical presence of a 
veteran within the land borders of Vietnam (including inland 
waterways) during service, and that the receipt of the 
Vietnam Service Medal alone, does not establish service in 
Vietnam.  Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008).  
Recently, the United States Supreme Court has declined to 
review the case, and therefore the decision of the Federal 
Circuit in Haas v. Peake is now final.  See Haas v. Peake, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  As such, the 
stay imposed by the Secretary on September 21, 2006 has been 
lifted, and the Board may now proceed with the adjudication 
of the Veteran's appeal.

The reopened claim of entitlement to service connection for 
diabetes mellitus is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In an unappealed January 2002 rating decision, of which 
the Veteran was issued notice on February 5, 2002, the RO 
denied the Veteran's claim of entitlement to service 
connection for diabetes mellitus.

2.  Evidence added to the record since the January 2002 
rating decision is new and material, and raises a reasonable 
possibility of substantiating the claim for service 
connection for diabetes mellitus.


CONCLUSIONS OF LAW

1.  The January 2002 rating decision which denied service 
connection for diabetes mellitus is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has been received since the 
January 2002 rating decision, and the Veteran's claim for 
service connection for diabetes mellitus is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

In light of the Board's allowance herein of reopening of the 
claim for service connection for diabetes mellitus, further 
development with regard to VA's duty to notify and assist 
would serve no useful purpose.  A remand is inappropriate 
where there is no possibility of any benefit flowing to a 
veteran.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).  
In this regard, as the determination to reopen this claim 
constitutes a full grant of that portion of the appeal, there 
is no reason to belabor the impact of Kent v. Nicholson, 20 
Vet. App. 1 (2006), on this matter, as any error in notice 
timing and content is harmless.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).  For a showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection for certain specified diseases may be granted if 
the disease becomes manifest to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1112, 
1113, 1133, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2008).

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).  In this case, the May 
2004 rating decision declined to reopen the Veteran's claim 
for service connection for diabetes mellitus, finding that 
new and material evidence had not been received.  The Board 
notes, however, that the March 2005 statement of the case 
denied the Veteran's claim for service connection on the 
merits, without a discussion of whether or not new and 
material evidence had been received.  However, the question 
of whether new and material evidence has been received must 
be addressed in the first instance by the Board because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it on a de novo basis.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  If the Board finds that no such 
evidence has been offered that is where the analysis must 
end.

The Board notes that VA promulgated amended regulations 
implementing the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  There was a new provision, 38 C.F.R. 
§ 3.156(a), which redefines "new and material evidence."  
This provision is applicable to claims filed on or after 
August 29, 2001.  The Veteran's claim to reopen the service 
connection claim in question here was received in February 
2004.  As such, the amended provision is for application in 
this case and is set forth below.

"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

Legal Analysis

As mentioned above, the January 2002 rating decision denied 
the Veteran's claim of entitlement to service connection for 
diabetes mellitus.  In a letter dated February 5, 2002, the 
Veteran was notified of this decision.  The Veteran did not 
perfect an appeal of this decision, and it therefore became 
final.  38 U.S.C.A. § 7105.

The evidence of record at the time of the January 2002 rating 
decision included the Veteran's statements in support of his 
claim, a medical note concerning the Veteran's diabetes from 
a private physician, the Veteran's service treatment records, 
and a December 2001 VA examination for diabetes mellitus.

In terms of the Veteran's statements, the claims file 
contains a January 2001 informal claim in which the Veteran 
alleges that service connection for diabetes mellitus is 
warranted.  There is a December 2000 note from a private 
physician attached to the informal claim which states that 
the Veteran has type two diabetes mellitus which is 
controlled with diet and medication.  The claims file also 
contains an October 2001 statement in support of claim in 
which the Veteran expresses his belief that he became 
diabetic while in the Navy.  The Veteran states that he was 
treated for cellulitis in his leg during service, and that 
the doctor told him he was diabetic due to difficulties 
healing and infection.

With regard to service treatment records, the Board notes 
that chronological records of medical care from August 1976 
and September 1976 reflect that the Veteran treated for 
cellulitis and a wound with discharge on his upper right 
thigh.  However, none of these medical records indicate that 
the Veteran had diabetes, and all of the records note that 
the Veteran's leg appeared to be healing well at the time.  
There is a September 1976 chronological record of medical 
care which reflects that a glucose tolerance test was 
performed on the Veteran at that time, however all results 
from this test were listed as negative.  The Veteran's 
service treatment records also contain regular reports of 
medical examination as well as corresponding reports of 
medical history during the Veteran's active service.  None of 
these records reflect a diagnosis or history of diabetes, and 
none show any abnormal clinical evaluation regarding the 
Veteran's endocrine system.  Finally, there is a June 1976 
dental health questionnaire which reflects the Veteran's 
negative response to the question of whether or not he was 
under the care of a physician for diabetes at that time.

The report of a December 2001 VA examination contains a 
diagnosis of diabetes mellitus and states that this 
disability had its onset when the Veteran was approximately 
51 years old, or about 1997.  The VA examiner noted that the 
Veteran takes glyburide as a medication for his diabetes.  
There is a note appended to the December 2001 VA examination 
which reflects the Veteran's statement that he had cellulitis 
in 1976 and was checked for diabetes at that time.  The 
December 2001 VA examination report contains no opinion as to 
whether the Veteran's current diabetes might be causally 
related to his military service.

Based on the evidence of record at the time, the January 2002 
rating decision denied the Veteran's claim for service 
connection for diabetes mellitus on a direct-incurrence 
basis, citing to the lack of medical evidence demonstrating a 
diagnosis of diabetes in service.  Although the Veteran had 
not claimed diabetes mellitus due to exposure to Agent Orange 
at the time, the January 2002 rating decision considered and 
denied his claim on that basis as well, noting that there was 
no evidence establishing that the Veteran was "in-country" 
during either of his Vietnam era tours of duty.

The additional evidence pertaining to the Veteran's claim for 
diabetes mellitus which was received after the January 2002 
rating decision includes VA and private reports of medical 
treatment and assessment, and further statements from the 
Veteran, as well as lay statements, in support of his claim.

The VA medical evidence which was received after the January 
2002 rating decision indicates that the Veteran was first 
diagnosed with diabetes mellitus in 1997.  See, e.g., 
February 2002 VA Medical Record; March 2002 VA Psychology 
Consult (indicating that the Veteran was diagnosed with 
diabetes after he had a blood clot in his right leg); January 
2003 VA Medical Record (noting that the Veteran had deep vein 
thrombosis in the right lower extremity in 1997, and noting 
that he was first diagnosed with diabetes in 1997); January 
2004 VA Medical Record.  The private medical evidence 
received since the January 2002 rating decision does not 
pertain to the Veteran's claim for diabetes mellitus.

The Board notes that various statements from former military 
comrades have been received in support of the Veteran's claim 
since the January 2002 rating decision.  In these statements, 
it is alleged that the ship on which the Veteran was 
stationed during his first tour of duty, the USS Kitty Hawk, 
carried drums of Agent Orange.  A July 2003 statement alleges 
that an employee of the VA office in Bangor, Maine confirmed 
that the USS Kitty Hawk was carrying Agent Orange.  There is 
a January 2004 statement which alleges that 55 gallon drums 
of Agent Orange had to be transferred or otherwise handled by 
those in service aboard the USS Kitty Hawk.  There is also a 
February 2005 statement in which the author states that he 
served with the Veteran on the USS Kitty Hawk, and that they 
had to handle drums of Agent Orange which would open up from 
time to time, and would leak onto their clothes and bodies.

The Board notes that the evidence added to the record since 
the January 2002 rating decision has not been previously 
submitted to agency decision-makers, and can therefore be 
considered "new."  Further, this "new" evidence is not 
cumulative or redundant of the evidence of record at that 
time, particularly as the Veteran had not yet alleged that 
his diabetes mellitus was due to Agent Orange exposure.  The 
Board also finds that the newly received evidence relates to 
an unestablished fact necessary to substantiate the Veteran's 
claim.  In this regard, the Board notes that at the time of 
the January 2002 rating decision there had been no evidence 
of any in-service incurrence or aggravation of an injury or 
disease.  The lay allegations concerning exposure to Agent 
Orange, if true, are demonstrative of an in-service incident 
to which the Veteran's diabetes mellitus might ultimately be 
shown related.  In this regard, the Board recalls that for 
the purposes of determining whether a claim should be 
reopened, the credibility of newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Therefore, the Board finds that the newly submitted evidence 
also raises a reasonable possibility of substantiating the 
claim for service connection for diabetes mellitus, as 
required by 38 C.F.R. § 3.156(a).

In view of the foregoing, as new and material evidence has 
been received, the claim for service connection for diabetes 
mellitus is reopened.


ORDER

New and material evidence having been received, the appeal to 
reopen the claim for service connection for diabetes mellitus 
is granted.


REMAND

As noted above, the Board finds that new and material 
evidence has been received to warrant reopening of the 
Veteran's claim for service connection for diabetes mellitus.  
However, the Board also finds that additional development of 
the record is necessary prior to appellate consideration of 
this reopened claim.

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  In this case, 
the record demonstrates that the Veteran has a current 
diagnosis of diabetes mellitus.  However, although the lay 
statements regarding exposure to Agent Orange discussed above 
were presumed credible for the purpose of determining whether 
to reopen this claim, the Board finds that further 
development with regard to the issue of the Veteran's 
possible exposure to Agent Orange aboard the USS Kitty Hawk 
is required before a decision on the merits can be rendered.

In this regard, the Board notes that the Veteran's service 
personnel records would be helpful in making a determination 
as to whether the USS Kitty Hawk carried Agent Orange, and 
whether the Veteran himself was exposed to it while aboard 
that ship.  The Board notes that a September 2003 rating 
decision states that the RO requested the Veteran's service 
personnel file in May 2003 but that no response was received.  
There is, however, no documentation of this request reflected 
in the claims file.  In the July 2004 informal conference 
report, the DRO states that the RO "did not actually request 
personnel records."  After the July 2004 informal 
conference, the RO did send a December 2004 Personnel 
Information Exchange System (PIES) request asking the 
National Personnel Records Center (NPRC) to furnish any 
evidence showing that the Veteran was exposed to herbicides.  
The NPRC responded stating that there was "no records of 
exposure to herbicides."  However, the response from the 
NPRC contains no indication of what records were reviewed.  
Therefore, the Board finds that the RO should make 
appropriate attempts to obtain the Veteran's full service 
personnel records prior to the adjudication of this reopened 
claim.

The Board also finds that the deck logs from the USS Kitty 
Hawk during the period in which the Veteran allegedly handled 
Agent Orange would be useful in adjudicating this claim.  Due 
to the extensive nature of deck log records, however, VA is 
limited to a two month period in its requests for such 
records.  The lay statements discussed above which allege 
exposure to Agent Orange do not specify more than a very 
broad time period in which such alleged exposure may have 
taken place.  The most specific account of any time frame is 
contained within a February 2005 military comrade statement, 
which seems to indicate that Agent Orange was handled aboard 
the USS Kitty Hawk sometime "during the 65-66 cruise."  
Chronological records of medical care contained within the 
Veteran's service treatment records reflect that the Veteran 
was stationed on the USS Kitty Hawk from at least June 1966 
to October 1966, but they do not indicate whether this is the 
period in which the alleged handling of Agent Orange took 
place.

In order to formulate a manageable request for deck log 
records, the Board finds that the RO should contact the 
Veteran and request that he attempt to narrow down the dates 
of alleged Agent Orange exposure aboard the USS Kitty Hawk as 
specifically as possible.  In addition, the Veteran's service 
personnel records, once obtained, may be helpful in this 
endeavor.  The Veteran should be informed that a request 
concerning a period of time greater than two months may be 
returned as unsearchable.  Once the Veteran has narrowed the 
time frame in which the alleged Agent Orange exposure took 
place as much as possible, the RO should request the deck 
logs from the appropriate time period.

In addition, the Board notes that VA has a duty to obtain 
pertinent Social Security Administration (SSA) records when 
it has actual notice that a veteran received SSA benefits.  
See Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002); 
Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 
11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992).  Evidence of record indicates that 
the Veteran has been receiving SSA disability benefits since 
October 2000, due to multiple medical conditions, including 
his diabetes mellitus.  See February 2001 SSA Letter (finding 
the Veteran to meet the medical requirements for disability 
benefits as of October 2000); March 2002 VA Psychology 
Consult (noting that the Veteran is unable to work and is 
receiving SSA disability benefits).  The disability 
determinations of the SSA, and the medical evidence they were 
based upon, may be relevant to the Veteran's claim, and have 
not yet been requested by the RO.  Therefore, all medical 
records from the SSA pertaining to any original award of 
disability benefits, as well as those pertaining to any 
continuing award of benefits, should be requested and 
associated with the claims file.

Further, the Board notes that in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim, to include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between a veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
record does not reflect that the Veteran has been informed of 
the general disability rating and effective date criteria, as 
the Court required in Dingess/Hartman.  Therefore, the Board 
finds that this notice deficiency should be corrected on 
remand as well.

Finally, the Board notes that there is evidence of record 
which has been submitted subsequent to the RO's March 2005 
statement of the case, and for which the Veteran has not 
waived his right to initial RO consideration.  However, since 
the case is being remanded for the reasons discussed above, 
the RO will have the opportunity to review this evidence, as 
well as any other evidence subsequently obtained, prior to 
any appellate consideration of this case.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a corrective VCAA notice 
pursuant to 38 U.S.C.A. § 5103(a), 38 
C.F.R. § 3.159(b), and Dingess/Hartman, 
that includes notice of the assignment of 
a disability rating and effective date in 
the event of an award of the benefit 
sought.

2.  Search all available repositories, to 
include the NPRC, in an attempt to locate 
the Veteran's complete service personnel 
records.  The claims folder should 
document the efforts made to obtain these 
records along with any negative responses.  
If the service personnel records cannot be 
obtained, a letter should be sent to the 
Veteran informing him of the steps taken 
to obtain the service personnel records, 
listing alternative sources, and 
requesting that he furnish any such 
records in his possession or identify the 
possible location of any such records.

3.  Contact the Veteran and request that 
he narrow down the dates of alleged Agent 
Orange exposure while aboard the USS Kitty 
Hawk as specifically as possible.  If the 
Veteran's service personnel records, once 
obtained, can assist in narrowing down 
this time period, they should be used as 
well.  Inform the Veteran that, due to the 
extensive nature of deck log records, a 
request from VA concerning a time period 
greater than two months may be returned as 
unsearchable.  Once the Veteran has 
narrowed down, to the extent possible, the 
dates in which he alleges such exposure 
took place, the RO should contact the 
National Archives and Records 
Administration, located in the Modern 
Military Branch, National Archives, 8601 
Adelphi Road, College Park, MD 20740, and 
request that it provide copies of the deck 
logs for the USS Kitty Hawk for the 
specified time period.  Any negative 
responses should be documented in the 
file.

4.  Contact the SSA and obtain copies of 
the Veteran's records regarding SSA 
disability benefits, including any 
determinations granting or denying such 
benefits, any other SSA administrative 
decisions, such as Continuing Disability 
Reviews (favorable or unfavorable), and 
all clinical records upon which the above-
mentioned decisions were based.  If the 
search for any such records yields 
negative results, this fact should be 
clearly noted in the claims folder.

5.  The claims folder should be forwarded 
to an appropriate examiner for review.  
The examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
better) that the Veteran's diabetes 
mellitus is etiologically related to any 
clinical finding(s) in service, to include 
laboratory findings and glucose tolerance 
testing such as reflected in the September 
1976 chronological record of medical care, 
and reports of treatment for cellulitis.  
The rationale for the opinion provided 
should be set forth.

6.  Thereafter, the RO should adjudicate 
the reopened claim of entitlement to 
service connection for diabetes mellitus.  
If the benefit sought remains denied, the 
RO should issue a supplemental statement 
of the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


